 In the Matter of - MARSHALL STOVE COMPANY and UNITED STEEL,WORKERS OF AMERICA, CIOCase No. 10-R-1140.Deeided July 15, 1944Mr. Lindsey ill.Davis,of Nashville,Tenn., for the Company.Mr. William Dumn,of Nashville, Tenn.,for the C. I. O.Messrs.Shelley lValdonandDraper Doyal,of Cincinnati, Ohio,for theMolders.Mr. Herbert0. B. KingandMissVirginia Lee Roberts,of Chat-tanooga, Tenn.,and Messrs.Russ O'NealandEdward Winters,ofSouth Pittsburg,Tenn.,' for the Stove Mounters.Mr. William C.Paisinger.Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers. ofAmerica, CIO, herein called the C. I. 0., alleging that a questionaffecting Commerce had arisen concerning the representation of em-ployees of_ Marshall Stove Company, Lewisburg, Tennessee, hereinCompany, the National Labor Relations Board provided foran.-appropriate hearing upon due notice before T. Lowry Whittaker,Trial Examiner.Said hearing was held at Lewisburg, Tennessee, onMay 22, 1944.The Company, the C. I. O. International 'Moldersand Foundry Workers Union of North America, Local No. 170 A. F.of L:, herein called the Molders, and Stove Mounters InternationalUnion, Local No: 14, A. F. of L., herein called the Stove Mounters,the latter two organizations being herein collectively referred to asthe A. F. of L. Unions, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence bearing on the issues, and to file briefswith the Board.- At the hearing the A. F. of L. Unions moved todismiss the petition on the grounds that (1) their bargaining contractwith the company is'a bar to this proceeding, and (2) the C. I. O.'sevidence of representation with respect to the employees within'the'57N.L.R B., No. 71.375 '376DECISIONSOF NATIONALLABOR RELATIONS BOARDunit it alleges to be appropriate is not substantial enough to raise aquestion concerning representation.The Trial Examiner reservedruling upon this motion for the Board.For reasons stated in SectionIII,infra,we hereby deny the motion.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error aiid-are herebyaffirmed.`Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMarshall Stove Company is a Tennessee corporation having its prin-cipal office and place of business at Lewisburg, Tennessee, where it isengaged in the manufacture of cast iron and magnesium castings.During the last 12 months the Company purchased raw materials con-sisting of iron, steel, magnesium, coal, equipment, machinery, and sup-plies valued in excess of $500,000, of which approximately 60 percentwas shipped to its Lewisburg, Tennessee, plant from points outside theState, of Tennessee.For the same period the Company's finished_prod-ucts consisting of stoves, stove parts, magnesium castings and magne-sium casting parts, were valued in excess of $800,000, of which ap-proximately 90 percent was shipped to points outside the State of Ten-nessee.The Company admits, and we find,' that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, is a labor organization affiliated'with the Congress of Industrial Organizations, admitting to member-ship employees of the Company.. International Molders and Foundry Workers Union of North Amer=ica, Local No.. 170, and Stove'Mounters International Union of NorthAmerica, Local No. 14, are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III. THE-QUESTION CONCERNING REPRESENTATIONFrom August 1938 to about June 16, 1943, the Company operatedunder several consecutive collective bargaining contracts with the.Molders and the Stove Mounters; respectively.By virtue of the afore-said contracts the Molders was recogiiiked as the exclusive bargaining -representative of all employees of the Company engagedin the produc-tion of castings and the Stove Mounters was recognized as the ex- MARSHALL STOVE, COMPANY377'elusive bargaining agent of those employees of the Company engagedin certain' manufacturing operations which follow the production ofcastings.The respective terms of each set of contracts ran for rela-tively parallel periods of time.On June 16, 1943,, the A. F. of L.Unions, jointly entered into a contract with the Company coveringa single bargaining unit comprised of the two groups of employeeswho had theretofore been bargained for as separate units. This lattercontract provided that it should remain in effect until June 16, 1944.It also contained a provision that, "Either party desiring to changethe terms of this agreement shall notify the other party in writingsixty (60) days before expiration of this agreement, otherwise thisagreement continues from year to year." ,-On or, about January 17, 1944, the C. I. O. notified the Companythat it represented a majority of the employees within an alleged ap-propriate bargaining unit and requested the Company not to enterinto a new contract or renew the current bargaining agreement withthe A. F. of L. Unions pending a determination of representatives,bythe Board.By letters dated April 15 and 17, 1944, respectively, theMolders and the Stove Mounters, separately informed the Companythat they desired to renew their contract with the Company for anadditional year pursuant to the automatic renewal 'clause:On, April20, 1944; the C. I. O. filed the amended petition herein.The A. F. of L. Unions contend that the contract of June ,16,1943, as renewed for an additional year constitutes a bar to a pres-ent determination of representatives.We cannot agree with thiscontention.,It is the established policy of the Board that a bargaining contract-executed or renewed after the employer has received notice that arival union challenges the contracting union's status as the exclusivebargaining representative is no bar to a-determination of representa-tives.1Therefore, since it is undisputed that the Company receivednotice of the C. I. O's claim of representation prior to the renewaldate of June 16, 1943, contract, we find that the contract is not a barto an immediate determination of representatives._We also find, contrary to the contention of, the A. F. of L. Unions,that -the statement prepared by a Field Examiner v,f the Board, in-troduced into,evidence at the hearing, indicates that the' C. I. O.represents a substantial number of employees within the unit here-inafter found to be appropriate.2'Matter of CraddocA-Terry Shoe Cori),55 N L R. B 14061The Field Examiner reported that the C I. 0 submitted 208 application for membershipcards bearing the names of persons whose names appear on the Company's pay roll ofFebruary 26, 1944, which contains the names of 52S, persons within the unit it alleges to beappropriate.The A. F. of L.'Unions rely upon their contract with the Company to substantiate 'theirrespective representation claims.According to the, Field Examiner's report, the aforesaid 378DECISIONS OF NATIONAL LABOR `RELATIONS BOARDWe find that a question affecting 'Commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE,UNITContentions of the parties.'The C. I. O. seeks a single plant-wide production and maintenanceunit while the A. F. of L. Unions contend that the employees of,theCompany within their respective jurisdictions comprise two separateappropriate units.The Company takes a neutral position.The Company's plantUntil recently the Company was engaged in, the manufacture ofstoves ,arid stove parts; however, within the past 2 years its, plantwas converted for the purpose of-producing magnesium castings foraircraft motors and gun turrets.Before conversion, the Company'splant consisted of two separate buildings, approximately 30 feet apairt,known as the north and south plants.The north plant housed thefoundry in which gray iron castings for stoves were produced andthe south plant contained the stove assembly operations.Since theCompany has been engaged in war production, the alley-way betweenthe north and south plants has been covered in order to provide moreoperating space, so that now all the Company's operations are per-fornied.urider a single roof.In converting from the manufacture ofgray iron castings to magnesium castings the Company's operationshave undergone both functional and physical changes involving newprocesses, 'rearrangement of departments, employment of new person-nel, and the addition of a number of new departments.As a resultof this, operational expansion many of the Company's older em-ployees,.because of their skill and experience, have been promoted andtransferred to new or different departments.-History of collective bargainingAs previously mentioned in°Section UI,supra,prior to the executionof their joint bargaining contract of June 16, 1943, theMolders andthe Stove Mounters each represented a group of the Company's em-ployees pursuant to the provisions of successiveseparatecollectivebargaining agreements dating back to August 1938.TheMolders'contract unit consisted of all employees engaged in the production ofcastings while the Stove Mounters represented all employees engagedin manufacturing operations subsequent to the productionof castingspay roll lists 184 persons in the unit sought by the Stove Mounters and 310 persons inthe unit which the Molders alleges to be appropriate. 'MARSHALL STOVE COMPANY'379-The employees comprising the Molders'unit, while not strictly a craftgroup, were for the most part employed'in the north plant,and theemployees in the Stove Mounters'contract unit worked in the southplant.Underthe Company's present operational set-up the,A. F. ofL. Unions found it difficult to adhere to departmental lines in identi-fying their respective units.This was especially true with respect tothe new departments which the Company found it necessary to create.As a result the A. F. of L.Unions jointly executed the contract-of June16, 1943.Throi gh6ut`t,his contract the A.'F. of L.Unionsare referredto as the "Union."Section III of the contract reads as follows :The employees,recognized as the appropriate unit for collectivebargaining,are generally those engaged in the production andprocessing of magnesium castings;Molders, Core Makers, ChillDepartment Workers, Core Assemblers,Melters, Pourers, Shake-out, Knock-out, Sandblast,Band Saw,Rough Lathe, Boring Mill,DrillPress,Chip,Heat Treat,Inspection,Dip, Rotary File,Grind, Polish, Buff; Final Sandblast,Pack and Stencil, Ship,Pressure Test, Chrome Pickle, Impregnating,Repair DepartmentWorkers; and Receiving Labor, excepting Plant Guards,Inspec-tors,Supervisors,Timekeepers,clericalemployees,officials,Laboratory Personnel and Executives..The contract further provides that "any jurisdictional disputes betweenunions or crafts will be adjusted between unions or crafts . .." Thecontract also expressly acknowledges the Company's right to "employ,transfer or promote persons of its own selection . .." It provides fora single plant grievance committee composed of three, employees, ofwhich no more than one shall come from any department.Wage scalesappear under the heading, "rates," in an appendix to the contract.Allother provisions of the contract such'as hours of employment, over-time, and.other conditions of employment, are set out generally for allemployees.The A. F. of L. Unions contend that the long history of collectivebargaining 'among the Company's employees on the basis of twoseparate units militates against the establishment of the single plant-wide unit sought by the C. I. O. They -argue that, although they en-tered into a single bargaining agreement with the Company on June16,1943, they have maintained their separate identities and the separa-tion of their units has been recognized under this contract.-While bargaining history is relevant and often persuasive in de-termining the appropriate unit, it is but one of the factors to be con-sidered and, under all the circumstances in this case, we are convincedthat it,is not conclusive.The conversion to war production has pro-duced changes so fundamental that the past history of bargaining can-not be considered as controlling the determination of the appropriate DSODECISIONS OF NATIONAL LABOR RELATIONS BOARDunit.It- is clear that -all the Company departments are functionallyinterdependent.The record supports the conclusion that, under the'Company's present operational set -up, the bargaining units previouslyestablished by collective bargaining agreements have lost their identi-'ties,and may no longer be considered appropriate. It is apparent that,this fact was also recognized by the, contracting parties when theynegotiated their last contract.Furthermore, the A. F. of L. Unionshave indicated their willingness'to continue their joint agreement foranother year.Accordingly, we find, that, a single plant-wide unit is-appropriate for the purposes of collective bargaining.There remains for consideration the specific composition of theunit.At the hearing the parties based their contentions as to the ap-propriate unit upon a current classified pay roll of the Companywhich 'was introduced into evidence.The C.'I. O.'s proposed unitincludes all employees' in the Sand Conditioning Department, CoreDepartment, Molding Department, Pour and Shakeout Department,Melting Department, Maintenance Department, Pattern Department,Reclaim Department, Rough Cleaning Department, Gate RemovingDepartment, Heat Treat Department (except junior clerks), RotaryFiling Department, Final Operations Department, Shipping Depart-ment, Receiving Department (except clerks-stockroom, clerks-stock-.room beginners and clerk-receiving), Carpenter Shop, Stove RepairParts Department, and General Factory Department (except matron:and laboratory employees), of the Company, but excludes militarizedguards and watchmen, employees of the Experimental Department,Lay-out and`Dimensional Department, and Personnel Department,office clerical help, timekeepers, general foremen, foremen class I, fore-'',men class Ih, shift foremen and all supervisors with authority torecommend hiring and discharging. . A combination of the,unitssought by the A. F. of L. Unions coincides substantially with the singleknit which the C. I. 0. claims -is appropriate.The parties, however,disagree with respect to the inclusion of certain employee classifica-tions in the appropriate unit.We shall discuss each of these disputedcategories below :Head sand mix operator:This employee works in the sand con-ditioning department.He is in charge of about 12 employees andhas authority effectively to recommend their discharge.He spendsthe majority of his working time supervising the work of these em-ployees whose function- it is to, run tests on sand, and the remainder-of the time he conducts special tests on the 'sand for, moisture contentand permeability.He reports directly to the general foreman of thedepartment.The C. I. 0. 'is the- only interested party who desires hisinclusion.In view of his apparent supervisory 'authority, we' shallexclude the -head sand^mix operator from the appropriate unit. MARSHALL STOVE COMPANY381Melting control operator:This position is held by a female'employee in the Melting Department. She works in the foundry andsits in a chair beside an electric control switch and a dial which records.the temperature of the melting pot. It-is her- duty to note the tem=perature indicated on the dial and to inform the melting helperswhether or not more heat should be applied"to the melting pot.The;operator is paid an hourly wage and has no supervisory duties. - She-isunder the supervision of the foreman in charge of the melting-operation.The Company desires her exclusion on the grounds that,her duties are purely clerical.The C. I. 0: and the A. F. of L. Unionswould include her in the appropriate unit. Since her duties are,closely connected with the production of castings, we shall include the-malting control operator in the appropriate unit.Welder:The welder in dispute is in charge of the` new Reclaim,Department of the Company.He exercises a high degree of skill in-the performance of his welding duties.He supervises four employees,,has authority to recommend' their discharge, spends approximately75 percent cf his working time in supervising and the remaining 25.percent performing wekliug operations, and reports directly to the-plant superintendent.His pay is comparable to that of a, shift forve-tnan. ,The C. I. 'O. and the A. F. of- L. Unions would include this-welder in the appropriate unit, while the Company desire's his ex--elusion.Since it appears that his duties bring him within our cus-tomary definition of supervisory employees, we' shall exclude- thewelder in charge of the Reclaim Department from the appropriateunitProduction clearers:The Company employs a number of-high-School'boys in its General Factory Department who are classified as produc-tion chasers.Certain special castings must be produced within, alimited time and it is the duty of the production chasers to follow upaeach special casting to see that it receives special and immediate at-tention on the production line.They report to the plant superinten-dent.In the performance of their duties the production chasers keepa running record of each special casting.The Company contends thatthey should be excluded from the appropriate unit because of their'.-clerical duties.The C. I. O. and A. F. of L. Unions- desire that theproduction chasers be included in the'unit. 'Since it appears thahtheirduties and interests are closely related to production,.we,shall inchul-vthe production chasers in the appropriate unit.Inspectors and inspectors-junior:These employees are listed as-partof the General Factory .Department, but are assigned throughout the,plant to regular stations for the purpose of checking castings for de-fects.They work under the supervision of the- chief inspector and,,in connection with their inspection duties, they keep records and'report defects to the chief inspector who in turn, reports-to.the'foremant 382DECISIONSOF NATIONALLABOR RELATIONS BOARDin charge-of the particular job reported. .Experience and skill is theonly factor differentiating inspectors from inspectors-junior.Neitherof these classifications of employees has authority to make recommenda-tions affecting' the production workers pay or. employment status.They are transferred from station Jo station throughout the plant.The C. I. O. desires their inclusion iii the appropriate unit.The Com-'pany seeks their exclusion on the ground that they are It part of man-agement.The A. F. of L. Union do not take a positive position withrespect to these employees.Since inspectors and inspectors-juniorwork in the plant in close proximity to the production workers,. have nosupervisory authority'ancl are in no respect part of management, we:shall include them in the appropriate unit.In view of the foregoing facts and upon the entire record in the case,we find that all'employees of the Company ernployed'in the Sand Con-ccitioning Department (except the head sand mix operator), Core De-partment,Molding, Department, Pour, and Shakeout Department,Melting Department(including the meltingc'ontrol operator), Mainte-nance Department, Pattern Department, Reclaim Department (exceptWelder), Rough Cleaning Department, Gate Removing Department,Heat Treat Department (except junior clerks), Rotary Filing De-partment,FinalOperationsDepartment, Shipping , Department,ReceivingDepartment (except clerks-stockroom, clerks-stockroombeginners and clerk-receiving)', Carpenter Shop, Stove Repair PartsDepartment, General Factory Department (except matron and labora-tory employees, but including production chasers and inspectors andinspectors-junior), excluding militarized guards and watchmen, em-ployees of the Experimental Department, Lay-out and DimensionalI)epartmerit, and Personnel Department, office clerical workers, time-keepers, general foremen, foremen class I, foremen class II, shift fore-men, and all other supervisory employees' with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act..,V.THE DE1ERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately,precedingthe date of the Direction of Electionherein, subject'to the limitations',an,and additions'set forth in theDirection.3',sAt the healing the C I. 0 and the A. P of L Unions requested that their namesappear onthe ballot as heiemafter set forth in the Direction of Election MARSHALL STOVE COMPANY383'We shall place the A. F. of L. Unions jointly on the ballot and ifthey are selected by a majority of the employees voting in the electionhereinafter directed, they will be jointly certified as the single repre-sentative of the employees comprising the appropriate unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED (hat,-as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with,Marshall Stove,Company, Lewisburg, Tennessee, an election by secret ballot shall beconducted as early as:possible, but not later than thirty (30) days from,the di to of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay 'rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who have sincequit or been discharged for cause, and have not been rehired or rein-stated prior to the date of the election, to determine whether they desireternational Molders and Foundry Workers Union of North America,Local No. 170, A. F. ofL., a'idStove Mounters Union of North Amer-ica,Local No. 14, A. F. of L., jointly, for the purposes of collectivebargaining, or by neither.Mn. GEnArn D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.